Campbell, J.,
delivered the opinion of the court.
Sect. 1336 of the Code of 1871, provides that “all cases decided by a justice of the peace may, within six months thereafter, on good cause shown by petition, supported by affidavit, be removed to the Circuit Court of the 'County by a writ of certiorari.’'’ There is nothing in the act entitled, “An Act to provide for Agricultural Liens, and for other purposes,” approved April 14, 1876, inconsistent with this provision of the Code; and therefore it was admissible to remove the case decided by a justice of the peace to the Circuit Court by writ of certiorari.
The case having been thus removed to the Circuit Court of the county, the court should have examined the questions of law, “ on the face of the record and proceedings,” and should have affirmed or reversed the judgment of the justice, Instead of this the court dismissed the certiorari. This was not proper, but, if the same result was attained as would have been if the questions of law presented upon the “face of the record and proceedings ” had been examined, the judg*214ment o£ the Circuit Court should not be disturbed, whatever may have been the view which produced it.
The fair construction of the judgment of the justice of the peace, from a view of the whole record of the proceedings before him, is that the money due the plaintiff in the suit was to be made out of the cotton seized, and that any excess of the proceeds of the cotton over the sum necessary to pay the plaintiff should be applied to the payment of costs, and that for any balance of the costs, not thus paid, execution should go against the defendants. The justice had no right to give any judgment against the defendants for the sum due the plaintiff, other than a judgment to be satisfied out of the cotton seized in the proceeding. Hartsell v. Myers, ante, 135. He had a right to adjudge the costs against the defendants, and did so, directing the application to their payment of any sum arising from the sale of the cotton after satisfying the demand of the plaintiff. The judgment of the justice would not sustain an execution for any thing except the costs.
Although the judgment is expressed in general terms, these terms are limited by a consideration of the nature of the proceeding, as regulated by law, and exhibited by the whole record. The statute confines the judgment to the property seized, and the claim of the plaintiff in the suit, as set forth in his affidavit, was made against the tenant as his debtor, and not against the plaintiffs in error, who were named as having some interest in or claim upon the cotton against which the plaintiff asserted a paramount right, and who were summoned to contest with the plaintiff as to the right to the cotton, and not as to liability for his demand, which was not asserted against them as debtors. They were not liable for the debt, and were not sought to be charged with it. They were liable for costs, and the legal effect of the judgment is to fix their liability for so much of the costs as should not be made by a sale of the cotton, after paying the plaintiff what was due him.

Judgment affirmed.